     Case: 1:18-cv-03326 Document #: 45 Filed: 09/04/19 Page 1 of 1 PageID #:266

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Larry Cherry
                                                        Plaintiff,
v.                                                                       Case No.:
                                                                         1:18−cv−03326
                                                                         Honorable Edmond
                                                                         E. Chang
Five Brothers Mortgage Company Services and
Securing Inc.
                                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 4, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: Status hearing held. Pro
se Plaintiff did not appear. Defendant made a verbal request for an order dismissing the
case for lack of prosecution. As discussed during the hearing, the request is denied this
time. Status hearing set for 09/26/2019 at 9:00 a.m. Plaintiff is alerted that failure to
appear at the status hearing risks dismissal of the case for lack of prosecution, because his
participation is needed to set the discovery schedule. Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
